Citation Nr: 1430756	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  

2.  Whether A-, is entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from active service from August 1962 to August 1968 with the Army and from July 1969 to July 1981 with the Air Force.  The appellant is the Veteran's widow.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Milwaukee, Wisconsin, Pension Management Center which, in pertinent part, denied service connection for the cause of the Veteran's death claimed as the result of herbicide exposure and determined that A-, was not entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The appellant asserts that service connection for the cause of the Veteran's death is warranted as he served in the both the Republic of Vietnam and Thailand; is therefore presumed to have been exposed to herbicides; and was diagnosed with and succumbed to ischemic heart disease.  The appellant advances that the Veteran participated in covert operations in both the Republic of Vietnam and Laos.  

The Veteran's service personnel documentation of record indicates that he served with the Army in Thailand from August 1967 to August 1968 with the "USASTRATCOM PAC BKK (CC-7500-OF) Pac."  The service personnel records do not reflect whether or not the Veteran provided perimeter security on any Royal Thai Air Force bases while in Thailand or whether his military duties took him into the Republic of Vietnam.  Documentation pertaining to the location and nature of the Veteran's military duties in Thailand has not been requested for incorporation into the record.  

The Veteran's April 2010 supplemental death certificate states that the Veteran died in June 2009.  The cause of death was noted as ischemic heart disease due to hypertension due to congestive heart failure due to diabetes mellitus.  

A May 2011 written statement from M. Pursley, M.D., conveys that he had treated the Veteran from 2004 until his death.  The Veteran was noted to have sustained an acute myocardial infarction; to have undergone emergency cardiac catheterization and coronary artery bypass surgery; and to have died during the emergency treatment.  Clinical documentation of the cited treatment is not of record.  

VA should obtain all relevant military, VA, and private documentation which could potentially be helpful in resolving the appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The appellant has submitted a timely notice of disagreement (NOD) in March 2010 from the determination that A-, is not entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  A statement of the case (SOC) addressing that issue has not been issued to the appellant.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that the Veteran's complete service personnel records including those pertaining to his military duties with the Army in Thailand between August 1967 and August 1968, be forwarded for incorporation into the record.  If no additional service personnel records are located, a written statement to that effect should be incorporated into the record.  

2.  Undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service, to include service in Thailand.  All documentation of such efforts and responses should be added to the claims file.

3.  Contact the appellant and request that she provide information as to all treatment of the Veteran's cardiovascular and diabetic disorders and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact M. Pursley, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

4.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record.  

5.  Issue a SOC to the appellant which addresses the issue of whether A-, is entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  The appellant should be advised of the time period within which to perfect the appeal.  38 C.F.R. § 20.302(b) (2013).  The issue should only be returned to the Board if a timely appeal is perfected.
  
6.  Then readjudicate the issue of service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  If the benefit sought on appeal remains denied, the appellant and her attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

